                           Case 3:21-cr-00011-WHA Document 123 Filed 06/03/21 Page 1 of 2



                1    SWANSON & McNAMARA LLP
                     EDWARD W. SWANSON, SBN 159859
                2    AUDREY BARRON, SBN 286688
                     300 Montgomery Street, Suite 1100
                3    San Francisco, CA 94104
                     Telephone: (415) 477-3800
                4    Facsimile: (415) 477-9010

                5    COOLEY LLP
                     JOHN H. HEMANN (165823)
                6    MAX BERNSTEIN (305722)
                     101 California Street, 5th Floor
                7    San Francisco, CA 94111-5800
                     Telephone: (415) 693-2000
                8    Facsimile: (415) 693-2222

                9    Attorneys for Defendant
                     CHEN SONG
             10

             11

             12
                                                   UNITED STATES DISTRICT COURT
             13
                                                NORTHERN DISTRICT OF CALIFORNIA
             14
                                                        SAN FRANCISCO DIVISION
             15
                                                                  CASE NO. 3:21-cr-00011 WHA
             16       UNITED STATES OF AMERICA,
                                                                  DEFENDANT CHEN SONG’S REPLY TO
             17                            Plaintiff,             GOVERNMENT’S RESPONSE TO DEFENDANT’S
                                                                  REQUEST TO FILE SUPPLEMENTAL AUTHORITY
             18       v.
                                                                  Dept:          Courtroom 12 – 19th Floor
             19       CHEN SONG,                                  Judge:         District Judge William Alsup

             20                            Defendant.             Date Filed:    January 7, 2021
                                                                  Trial Date:    Not yet set
             21

             22

             23

             24

             25

             26
             27

             28
  COOLEY LLP                                                                             DEFENDANT’S REPLY TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO                                                                     GOVERNMENT’S RESPONSE
                                                                                  (CASE NO. 3:21-cr-00011 WHA)
                            Case 3:21-cr-00011-WHA Document 123 Filed 06/03/21 Page 2 of 2



                1                 Defendant Chen Song respectfully requests that the Court strike the government’s

                2     Response to Request to File Supplemental Authority, filed as ECF 121, for violation of Civil Local

                3     Rule 7-3(d)1, because it improperly presents legal argument and new caselaw. The arguments

                4     made in ECF 121 were not presented in the government’s briefing or at oral argument, and the

                5     cases the government cites were issued before the briefing and oral argument and not previously

                6     cited.2

                7
                     Dated: June 3, 2021
                8                                               SWANSON & McNAMARA LLP
                9
             10                                                  By:/s/
                                                                     Edward W. Swanson
             11
                                                                 Attorney for Defendant
             12                                                  CHEN SONG
             13

             14

             15

             16 Dated: June 3, 2021
                                                                  COOLEY LLP
             17

             18
                                                                 By:/s/
             19                                                      John H. Hemann

             20                                                  Attorney for Defendant
                                                                 CHEN SONG
             21

             22

             23       251425711


             24

             25

             26
                      1
                        This rule applies in criminal cases pursuant to Criminal Local Rule 2-1.
             27       2
                        Should the Court decide to consider this new argument and caselaw, Dr. Song respectfully
             28       requests an opportunity to respond to the government’s filing.
  COOLEY LLP
ATTO RNEY S AT LAW
                                                                                                  DEFENDANT’S REPLY TO
 SAN FRA NCI S CO                                                                              GOVERNMENT’S RESPONSE
                                                                      2                    (CASE NO. 3:21-cr-00011 WHA)
